Citation Nr: 1759264	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to July 1968, which included combat service in the Republic of Vietnam and receipt of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was remanded in July 2015 to afford the Veteran a Board hearing, which was conducted by the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.

The appeal was remanded again in June 2017 for further development.  

The issue of entitlement to an initial compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's back disability did not have its onset in service and is not otherwise related to service; degenerative arthritis of the lumbar spine did not manifest itself to a compensable degree within one year post-service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran asserts that his current back disability is a result of being knocked off a timber trestle bridge and sustaining a back injury during training in March 1966.  He also maintains that he rode on top of mechanized flame throwers and M48A2 tanks with dozer blades with no shock absorption or back support for trips lasting over 12 hours.  Lastly, he asserts that his back pain has been continuous since service for which he sought treatment post-service.  See November 2015 Hearing Transcript and July 2017 Veteran Statement.

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred in or aggravated during active service.  38 U.S.C. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in- service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For certain chronic diseases, including arthritis, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of ten percent or more within one year from the date of separation.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

III.  Analysis

The Veteran has current diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  See August 2017 VA examination report.  Thus, element one is met.

Regarding element two, in-service incurrence of a disease or injury, there is no evidence of record to support an in-service incurrence of degenerative arthritis of the spine or IVDS.  Indeed, the Veteran specifically denied recurrent back pain at service separation and the musculoskeletal spinal examination was normal.  See July 1968 service treatment record (STR).  However, the Board finds the Veteran's report of falling off of timber trestle bridge in officer candidate school and trauma to the back from riding in military vehicles credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  Therefore, element two is also met as to an in-service injury.

As to the final element, nexus, the August 2017 VA examiner, who considered the Veteran's reports of a fall from a bridge and trauma to the back from riding in military vehicles, opined that it is less likely than not (less than 50 percent probability) that the Veteran's degenerative arthritis of the lumbar spine or degenerative disc disease was incurred in or caused by the claimed in-service injury, event, or illness.  In support of his opinion, the examiner noted that the Veteran's STRs were silent for diagnosis of or treatment for any chronic disability with regard to the thoracolumbar spine, and that any episodes of treatment for back pain in relation to the above-cited injuries were acute and isolated, as opposed to continued chronic treatment.  He emphasized the completely normal separation examination in relation to the spine.  Additionally, he noted a significant silent interval between the Veteran's separation from the military and any follow-up care for his back.  Lastly, he offered a more reasonable explanation for the Veteran's current back disability, stating that disc degeneration and accompanying arthritis is a common development due to age-related changes that are present in 40 percent of adults over the age of 35 and in almost all individuals over the age of 50.

There is no competent evidence to the contrary.  The Board acknowledges the Veteran's statements that his in-service back injuries caused his current back disability however, the Veteran is not competent to opine on the etiology of his degenerative arthritis of the spine or IVDS, as to do so requires specialized training and expertise.  Additionally, there is no evidence that his degenerative arthritis of the spine manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, the first evidence of degenerative arthritis of the spine is over 40 years after service.  See August 2009 VA treatment record.  Additionally, absent any in-service findings in relation to the spine, there is no combination of manifestations sufficient to identify arthritis in service to allow for service connection based on continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1331.  As such, the preponderance of the evidence is against the claim thus, the benefit of the doubt doctrine does not apply and service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back disability is denied.



REMAND

Pursuant to the Board's June 2017 remand directives, a Rectum and Anus Conditions (including Hemorrhoids) VA examination was conducted in August 2017.  The examiner did not elicit any history regarding the severity of the Veteran's associated fecal leakage, as was specifically requested by the Board.  Thus, based on the lack of compliance with a prior remand directive, another examination is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  Any outstanding VA and private treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any reports of outstanding relevant private treatment records, to the extent feasible.

3.  Then obtain a VA examination to assess the severity of fecal leakage associated with the Veteran's hemorrhoidectomy.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  

The examiner is specifically requested to elicit a history from the Veteran regarding any fecal leakage and incontinence of bowel movements attributed to his hemorrhoidectomy.  See June 2009 VA outpatient treatment record and January 2010 private treatment record.  If the examiner determines any reported fecal leakage is not associated with his service-connected hemorrhoid disability, he or she must clearly explain the rationale for this conclusion in light of the June 2009 VA physician's findings in the Veteran's outpatient records.

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal, to include the Veteran's potential entitlement to a separate compensable rating for fecal leakage associated with his hemorrhoids.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


